ABERDEEN FUNDS Supplement to the Aberdeen Funds Statement of Additional Information dated February 28, 2009 The following replaces the Officers of the Trust chart located in the section titled Board of Trustees and Officers of the Trust: OFFICERS OF THE TRUST NAME, ADDRESS, POSITION(S) PRINCIPAL OCCUPATION DURING PAST 5 YEARS AND YEAR OF HELD, LENGTH BIRTH OF TIME SERVED AND TERM OF OFFICE* Gary Marshall President and Chief Gary Marshall is head of collective funds for Aberdeen Executive Officer PLC, chief executive of Aberdeen Unit Trust Managers Ltd Aberdeen Asset (Since March 2009) and chief executive of Aberdeen Asset Management Life Managers Limited and Pensions Ltd. He also sits on the board of the groups 40 Princes Street Dublin and Luxembourg based offshore fund ranges. Mr. Edinburgh UK Marshall joined Aberdeen via the acquisition of Prolific EH2 2BY Financial Management in 1997. Mr. Marshall graduated with a BSc (Hons) in Actuarial Mathematics and Statistics Year of Birth: 1961 from Heriot Watt University and is a qualified Actuary. Megan Kennedy Treasurer, Chief Currently, Treasurer & CFO Collective Funds/North Financial Officer, American Mutual Funds for Aberdeen Asset Management Aberdeen Asset and Principal Inc. Ms. Kennedy joined Aberdeen Asset Management Inc. Management Inc. Accounting Officer in 2005 as a Senior Fund Administrator. Ms. Kennedy was 5 Tower Bridge (Since July 2008) promoted to Assistant Treasurer Collective Funds/North 300 Barr Harbor Drive, American Mutual Funds in February 2008 and promoted to Suite 300 Treasurer Collective Funds/North American Mutual Funds West Conshohocken, in July 2008. Prior to joining Aberdeen Asset Management PA 19428 Inc., Ms. Kennedy was a Private Equity Manager with PFPC (2002-2005). Year of Birth: 1974 Timothy Sullivan Vice President Currently, Senior Product Manager Collective Funds/North (Since December American Mutual Funds and Vice President of Aberdeen Aberdeen Asset 2008) Asset Management Inc. Mr. Sullivan joined Aberdeen Asset Management Inc. Management Inc. in 2000. 5 Tower Bridge 300 Barr Harbor Drive, Suite 300 West Conshohocken, PA 19428 Year of Birth: 1961 Jennifer Nichols Vice President Currently Head of Legal and Compliance U.S., Vice (Since December President and Director of Aberdeen Asset Management Inc. Aberdeen Asset 2007) Ms. Nichols joined Aberdeen Asset Management Inc. in Management Inc. October 2006. Prior to that, Ms. Nichols was an associate 1735 Market Street attorney in the Financial Services Group of Pepper 37 th Floor Hamilton LLP (law firm) (2003 - 2006). Ms. Nichols Philadelphia, PA 19103 graduated in 2003 with a J.D. from the University of Virginia School of Law. She received a Bachelor of Arts Year of Birth: 1978 degree from Harvard University in 2000. Brian ONeill Assistant Treasurer Currently, Assistant Treasurer North American Mutual (Since September Funds for Aberdeen Asset Management, Inc. Mr. ONeill Aberdeen Asset 2008) joined Aberdeen Asset Management Inc. in 2008 as Management Inc. Assistant Treasurer. Prior to joining Aberdeen Asset 5 Tower Bridge Management Inc., Mr. ONeill was a Director of Fund 300 Barr Harbor Drive, Accounting with Nationwide Funds Group (2002-2008). Suite 300 West Conshohocken, PA 19428 Year of Birth: 1968 Shahreza Yusof Vice President Currently, Head of U.S. Equities for Aberdeen Asset (Since December Management Inc. Mr. Yusof was recruited by an affiliate Aberdeen Asset 2007) of Aberdeen Asset Management Inc. in 1994 in Singapore. Management Inc. Over the years has worked on Aberdeen Asia equities team 5 Tower Bridge and became investment director for Japan. Later Mr. Yusof 300 Barr Harbor Drive, moved to Aberdeens Emerging Markets division in Suite 300 London. Mr. Yusof has been based out of the Aberdeen West Conshohocken, operations in the United States since 2006. PA 19428 Year of Birth: 1972 William Baltrus Vice President Currently, Director of U.S. Fund Services, U.S. Mutual (Since December Funds for Aberdeen Asset Management Inc. Prior to Aberdeen Asset 2007) joining Aberdeen Asset Management Inc. in November Management Inc. 2007, he was Vice President of Administration for 5 Tower Bridge Nationwide Funds Group from 2000-2007. 300 Barr Harbor Drive, Suite 300 West Conshohocken, PA 19428 Year of Birth: 1967 Alan Goodson Secretary and Vice Mr. Goodson is Head of Product Management for President (Since Aberdeen's US collective investment vehicles and serves as Aberdeen Asset March 2009) Vice-President and Secretary for Aberdeen's registered Management Inc. investment companies in the U.S. and Canada. He joined 1735 Market Street Aberdeen from PricewaterhouseCoopers in 2000 and 37 th Floor relocated to Aberdeen's Philadelphia office in 2005. Mr. Philadelphia, PA 19103 Goodson graduated with a BEng (Hons) in Naval Architecture from the University of Southampton, and is a Year of Birth: 1974 Chartered Accountant. Lucia Sitar Assistant Secretary Currently, U.S. Counsel for Aberdeen Asset Management (Since March 2009) Inc. Ms. Sitar joined Aberdeen Asset Management Inc. in Aberdeen Asset Vice President July 2007. Prior to that, Ms. Sitar was an associate attorney Management Inc. (Since December in the Investment Management Group of Stradley Ronon 1735 Market Street 2008) Stevens & Young LLP (law firm) (2000 - 2007). Ms. Sitar 37 th Floor graduated in 2000 with a J.D. from The Dickinson School Philadelphia, PA 19103 of Law of the Pennsylvania State University. She received a Bachelor of Arts degree from Rosemont College in 1996. Year of Birth: 1971 Vincent McDevitt Chief Compliance Currently, CCO-Registered Funds for Aberdeen Asset Officer (Since June Management Inc. Mr. McDevitt joined Aberdeen Asset Aberdeen Asset 2008), Vice Management Inc. in January 2008. He has ten years Management Inc. President- experience in the investment securities industry. Formerly 5 Tower Bridge Compliance (Since with ING Clarion Real Estate Securities LP, Turner 300 Barr Harbor Drive, December 2008) Investment Partners, Inc., and the Vanguard Group. Suite 300 West Conshohocken, PA 19428 Year of Birth: 1966 THIS SUPPLEMENT IS DATED MAY 6, 2009 Please keep this supplement for future reference. For more information, visit www. aberdeeninvestments.com
